Exhibit 99.2 Chapter B of the Periodic Report Directors' Report on the State of the Company's Affairs for the year ended December 31, 2010 We respectfully present the Directors' Report on the state of affairs of "Bezeq" – The Israel Telecommunication Corp. Limited ("the Company") and the consolidated Group companies (the Company and the consolidated companies together: "the Group"), for the year ended December 31, 2010. Since April 25, 2010 the financial statements of Walla! Communications Ltd. (“Walla”) have been consolidated in the Group’s financial statements (see Note 5 to the financial statements). The Group reports on four main segments in its financial statements: 1) Domestic fixed-line communications 2) Cellular 3) International communications, internet and NEP services 4) Multi-channel television It should be noted that the Company's consolidated financial statements also include an “Other” segment which comprises mainly internet services and portal operation (by means of Walla) and customer call center services (by means of Bezeq Online), This Other segment is not material at the Group level. The profit from continuing operations in the reporting year amounted to NIS 2,442 million compared with NIS 2,162 million in the prior year. The year’s results were affected primarily by a rise in the revenue from continuing operations and in revenue from other operations, net, as a result of the recording of capital gains and the fact that in the reporting year the Company did not decide to continue the early retirement plan (see Note 17D to the financial statements). The increase in operating and general expenses was moderated by primarily by a rise in operating and general expenses, financing expenses and part of the losses from associates. In the prior year, profit for the year included the profit from the discontinued operation resulting from the termination of the consolidation of DBS Satellite Services (1998) Ltd. (“DBS”). Consequently, the profit for the prior year amounted to NIS 3,541 million compared with NIS 2,442 million in the reporting year. A.Explanations of the Board of Directors for the state of the corporation's affairs, the results of its operations, its equity, cash flows and other topics 1. Financial position A. The Group's assets at December 31, 2010 amounted to NIS 14.24 billion, compared with NIS 13.94 billion on December 31, 2009, of which NIS 5.61 billion (39%) are property, plant and equipment, compared with NIS 5.43 billion (39%) on December 31, 2009. The rise in the Group’s assets stemmed primarily from the consolidation of the assets of Walla with those of the Group (see Note 5 to the financial statements). The rise was moderated primarily by a decrease in the assets of the Group’s principal segments as described below. In the fixed-line domestic communications segment, total assets, without investment in associates remained unchanged compared with the prior year. A decline in receivables from the Group’s companies and a decline in cash balances and deferred taxes was offset primarily by a rise in property, plant and equipment balances resulting from the deployment of the NGN system and by a rise in intangible asset balances. In the cellular segment, assets decreased from NIS 4.99 billion on December 31, 2009 to NIS 4.89 billion at December 31, 2010. The decrease stemmed primarily from a decline in cash balances, financial assets held for trading, inventory, property, plant and equipment and intangible assets. The decrease was partly offset by an increase in customer balances mainly as a result of increased income from the sale of terminal equipment in installments. In the international communication, internet and NEP services segment, assets decreased from NIS 1,106 million on December 31, 2009 to NIS 1,038 million on December 31, 2010. Most of the decrease occurred in an investment in affiliates following the transfer to the Company of the holding in Walla and in cash balances as a result of the distribution of dividends. The decrease was partly offset primarily by an increase in the balance of property, plant and equipment. In the multi-channel television segment there was an increase in total assets, from NIS 1,206 million on December 31, 2009 to NIS 1,243 million at December 31, 2010, which stemmed mainly from an increase in broadcasting rights and in intangible asset balances. B. The Group's debt to financial institutions and debenture holders at December 31, 2010 amounted to NIS 5.7 billion, compared with NIS 4.14 billion on December 31, 2009. The increase stemmed primarily from the domestic fixed-line communications segment following the receipt of loans from banking corporations (see Note 14 to the financial statements). The increase was moderated by the repayment of debentures in the domestic fixed-line communications segment and the repayment of debentures and loans in the cellular segment. 2. Results of operations A. Principal results The Group’s revenue in 2010 amounted to NIS 11.99 billion, compared with NIS 11.52 billion in the prior year, an increase of 4%. Most of the increase stemmed from the cellular segment. There was also an increase in the Group’s revenue from the entry into consolidation of Walla! (“Other” segment) and an increase in income of the international communication, internet and NEP services segment which was moderated by a decrease in the domestic fixed-line communications segment. The Group’s depreciation and amortization expenses in 2010 amounted to NIS 1,409 million compared with NIS 1,485 million in the prior year, a decrease of 5%. Most of the decrease stemmed from the domestic fixed-line communications segment. In 2010 the Group’s salary expenses amounted to NIS 2,024 million compared with NIS 1,990 million in the prior year, an increase of 1.7%. The increase stemmed mainly from the entry into consolidation of Walla! Conversely, the increase was moderated in the reporting year by a decline in salary expenses in the domestic fixed-line communications segment and in the cellular segment. B - 2 The Group’s operating and general expenses in 2010 amounted to NIS 5,026 million compared with NIS 4,871 million in the prior year, an increase of 3.2%. The increase stems primarily from a rise in the cellular segment. There was also an increase in expenses following the entry into consolidation of Walla! and an increase in the international communications, internet and NEP services segment. The increase was moderated by a decrease in expenses in the domestic fixed-line communications segment. Other operating expenses, net, amounted to NIS 216 million compared with NIS 201 million in the prior year. Most of the change stemmed from the domestic fixed-line communications segment. There was also an increase in the international communications, internet and NEP services segment. Financing expenses, net, in the reporting year amounted to NIS 109 million, compared with NIS 31 million in the prior year. The increase in financing expenses, net stemmed primarily from the domestic fixed-line communications segment. Moreover, in the prior year income was recorded from the realization of an investment in a venture capital fund (Stage One). The Group’s share in the losses of associates accounted by the equity method amounted to NIS 261 million in the reporting year compared with NIS 34 million in the prior year. As a result of the termination of the consolidation of DBS’s statements in the prior year, the Company's share in DBS's losses amounted to NIS 92 million classified in the discontinued operations item. The balance of the increase was caused by a rise in the Company's share of the losses stemming from the increase in DBS's loss in the reporting year and the manner of their attribution to DBS’s shareholders. B. Operating segments Below are operations data by segment presented in accordance with the Group’s operating segments: 1-12/2010 1-12/2009 Revenue by operating segment NIS millions % of total revenue NIS millions % of total revenue Domestic fixed-line communications % 46 % Cellular % % International communications, Internet and NEP services % % Multi-channel television services % % Other and offsets(*) ) )% ) )% Total % % * The offsets are mainly for a segment which is an affiliate. 1-12/2010 1-12/2009 Operating profit by operating segment NIS millions % of total revenue NIS millions % of total revenue Domestic fixed-line communications % % Cellular % % International communications, Internet and NEP services % % Multi-channel television services % % Other and offsets(*) ) ) Total % % * The offsets are mainly for a segment which is an affiliate. Domestic fixed-line communications segment Revenue: Revenue in 2010 amounted to NIS 5,263 million compared with NIS 5,303 million in the prior year, a decline of 0.8%. The decline in the segment’s revenue stemmed mainly from a decrease in revenue from interconnect fees to the cellular networks compared with the prior year (with a concurrent decrease in the expense). There was also a decline in telephony revenues resulting from a decline in the number of lines and in call traffic which was moderated by the increase in revenue from internet and data transmission. B - 3 Costs and expenses: Depreciation and amortization expenses in 2010 amounted to NIS 690 million compared with NIS 794 million in the prior year, a decrease of 13.1%. The decrease stemmed from the end of the depreciation of property, plant and equipment and a change in the scrap value of property, plant and equipment. The decline in depreciation was partly offset by an increase in depreciation stemming from investments in the NGN project. Salary expenses in 2010 amounted to NIS 1,079 million compared with NIS 1,094 million in the prior year, a decrease of 1.4%. The decrease in salary expenses stemmed primarily from a rise in the salary attributed to investment, a decline in actuarial costs and a decline in the number of employees. This decline was offset almost completely by an ongoing increase in salary and special bonus granted in accordance with a collective agreement. Operating and general expenses in 2010 amounted to NIS 1,609 million compared with NIS 1,690 million in the prior year, a decrease of 4.8%. The decrease stemmed primarily from an application of efficiency measures, a decline in output prices and a decline in interconnect fees to the cellular networks (combined with a decline in revenue from interconnect fees, as aforesaid). Other operating expenses, net in 2010 amounted to NIS 158 million compared with NIS 202 million in the prior year. The increase in expenses stemmed primarily from an increase in capital gains from the sale of copper assets, a decline in retirement expenses for early retirement severance pay (see Note 17D to the financial statements) and a decline in provisions for legal claims. Profitability: Operating profit in the segment in 2010 amounted to NIS 2,043 million compared with NIS 1,523 million in the prior year, an increase of 34%. The improvement in operating profit stems primarily from the transition from other operations, net in the prior year to revenue in the current year, and from the above-mentioned changes in the expenses and income item. Financing expenses, net Financing expenses, net in the segment in the reporting year amounted to NIS 90 million, compared with financing expenses, net of NIS 15 million in the prior year. The change stems primarily from a decline in revenues from hedging transactions against the CPI which stemmed from a decline in the financial value of the hedging transactions and in the rate of increase of the CPI, a decline in financing revenues from shareholder loans to DBS and the increase in fixed and variable shekel interest credit. Conversely there was a decline in linkage differential expenses and interest for debentures as a result of a decline in the rate of the CPI and a decline in the volume of CPI-linked liabilities. Cellular segment Revenue: In 2010 revenue in the segment amounted to NIS 5,732 million compared with NIS 5,376 million in the prior year, an increase of 6.6%. Revenues in the services segment in the period amounted to NIS 4,550 million compared with NIS 4,256 million in the prior year, an increase of 6.9%. The increase in the services segment stemmed from an increase in the number of subscribers and an increase in per-user revenue, most of which stemmed from an increase in revenue from content and roaming services and call completion fees. Revenue from the sale of terminal equipment in the period amounted to NIS 1,182 million, compared with NIS 1,120 million in the prior year, an increase of 5.5%. The increase stemmed primarily from a rise in terminal equipment prices. Costs and expenses: Depreciation and amortization expenses in 2010 are similar to those of the prior year and amounted to NIS 601 million compared with NIS 603 million in the prior year, an increase of 0.3%. Salary expenses in 2010 amounted to NIS 590 million compared with NIS 601 million in the prior year, a decrease of 1.8%. The decrease in salary expenses stemmed primarily from an increase in salaries capitalized for investment and a decrease in the expenses for the share-based payment plan for managers. B - 4 Operating and general expenses in 2010 amounted to NIS 3,158 million compared with NIS 2,982 million in the prior year, an increase of 5.9%. The increase stemmed primarily from a rise in service costs together with a rise in revenues from services (mainly the costs of call completion and roaming fees), an increase in transmission, site rental and maintenance expenses, and an increase in doubtful debt expenses which were partly offset by a decrease in advertising expenses Profitability: Operating profit in the segment in 2010 amounted to NIS 1,383 million compared with NIS 1,190 million in the prior year, an increase of 16.2%. The improvement in operating profit stems from the changes described above in the income and expense items. Financing expenses, net Financing expenses, net amounted in 2010 to NIS 11 million compared with NIS 10 million in the prior year. The increase stems from interest and linkage in the third quarter, amounting to NIS 49 million for a court judgment (see Note 18F to the financial statements) which was mostly offset by a decline in interest and loan revaluation expenses and an increase in revenues from rate differentials, net. International communications, internet and NEP segment Revenue: In 2010 revenue in the segment amounted to NIS 1,380 million compared with NIS 1,318 million in the prior year, an increase of 4.7%. The increase in revenue stems primarily from an increase in internet revenue resulting from a rise in the number of customers, an increase in operations in the integration sector (IT solutions and communications for businesses) and from call transfer operations among communications operators worldwide. Conversely there was a decline in revenues from outgoing traffic minutes which stems from a decline in the volume of traffic and a decline in revenues from incoming traffic minutes. Costs and expenses: Depreciation expenses in 2010 amounted to NIS 94 million compared with NIS 84 million in the prior year, an increase of 12%. The increase stems from amortization of capacity usage rights, development costs and subscriber acquisition costs. Salary expenses in 2010 amounted to NIS 248 million compared with NIS 242 million in the prior year, an increase of 2.5%. Operating and general expenses in 2010 amounted to NIS 781 million compared with NIS 731 million in the prior year, an increase of 6.8%. The increase in expenses comes together with an increase in revenues in the segment. Other operating income, net in the reporting year included the posting of capital gains amounting to NIS 57 million which stemmed from recording the Company's holdings in Walla! at market value before they gained control, (see Note 5 to the financial statements). Profitability: Operating profit in the segment in 2010 amounted to NIS 320 million compared with NIS 261 million in the prior year, an increase of 22.6%. The improvement in operating profit stems from the changes described above in the income and expense items. Multi-channel television segment (accounted by the equity method) Revenue: Revenue in the segment in 2010 amounted to NIS 1,583 million compared with NIS 1,530 million in the prior year, an increase of 3.5%. The increase in revenue stemmed mainly from a rise in revenue from the premium channels, a rise in the consumption of advanced products and an increase in the number of subscribers. B - 5 Costs and expenses: The cost of sales in 2010 amounted to NIS 1,129 million compared with NIS 1,042 million in the prior year, an increase of 8.3%. The increase in the cost of sales stems primarily from the differential for copyright to Acum, an increase in the costs of the premium channels and amortization expenses. Sale, marketing and administrative and general expenses amounted to NIS 276 million, compared with NIS 240 million in the prior year, an increase of 15%. The increase in expenses stems primarily from an increase in amortization and salary expenses. Profitability: Operating profit in the segment in 2010 amounted to NIS 178 million compared with NIS 248 million in the prior year, a decrease of 28.2%. The decrease in operating profit stems from the above-mentioned changes in the expenses and income items. C. Income tax The Group's tax expenses in the reporting year amounted to NIS 932 million, representing 27.6% of pre-tax profit, compared with NIS 807 million in the prior year, representing 27.2% of pre-tax profit. The effective tax rate in the current year is higher as a result of the Group’s share in the losses of associates which are not recognized for tax purposes. The increase in the effective tax rate was partly offset by a fall in the corporation tax rate compared with the prior year. B - 6 D. Main data from the Group’s consolidated income statements (in NIS millions) Q1 2010 Q2 2010 Q3 2010 Q4 2010 2010 2009 Increase (Decrease) % Ongoing operations Income 4 % Costs and expenses 2,041 1,991 2,054 2,157 8,243 8,547 ) (4 )% Operating profit 26 % Financing income (expenses) net 22 ) 31 ) - Profit after financing income (expenses), net 21 % Equity in profits (losses) of associates ) % Profit before income tax 873 869 834 798 3,374 2,969 405 14 % Income tax 231 231 246 224 932 807 125 15 % Profit for the year from ongoing operations 13 % Profit (loss) for the period from discontinued operation - 1,379 ) - Profit for the period 642 638 588 574 2,442 3,541 ) )% Attributable to: The Company’s equity holders ) )% Non-controlling interest - - - (1
